
	
		I
		112th CONGRESS
		2d Session
		H. R. 4044
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Kinzinger of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the National Telecommunications and Information
		  Administration Organization Act to create a Federal Spectrum Reallocation
		  Commission, to provide for the use of a portion of the proceeds from the
		  auction of reallocated Federal spectrum for deficit reduction, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maximizing Spectrum Efficiency and
			 Value Act of 2012.
		2.FindingsCongress finds the following:
			(1)Demand for
			 electromagnetic spectrum is sharply rising due to the growing advanced network
			 of communications devices that rely on spectrum to transmit and receive
			 information.
			(2)It is necessary
			 for the United States to maintain its investments in innovation of spectrum and
			 broadband infrastructure to ensure the United States is a global leader in the
			 wireless age.
			(3)Spectrum is a
			 finite resource, and in order to spur innovation, the United States must
			 provide for better and more efficient spectrum management.
			(4)Many spectrum
			 holders do not efficiently use their frequency assignments, and a restructuring
			 of the usable spectrum is a viable solution to make up for this lost
			 opportunity.
			(5)Making available
			 additional spectrum to meet the demands of broadband technologies and services
			 will prevent dropped connections, blocked service, decreased connection speed,
			 and even higher prices for certain advanced applications.
			(6)The availability
			 of increased spectrum will allow advanced technologies such as 4G mobile
			 services, high-speed wireless, high definition television, and more to continue
			 operating without network problems and interference.
			(7)The United States
			 public debt totals more than $14,300,000,000,000.
			(8)Congress should
			 look for ways to increase Government revenues without creating additional
			 burdens on taxpayers.
			(9)Auctioning
			 spectrum is the most economically sound method for accurate valuation and
			 assignment of spectrum to develop the next generation of wireless technologies,
			 expand broadband service to underserved areas of the country, develop an
			 interoperable public safety network, and reduce the deficit.
			(10)Recent spectrum
			 auctions in Germany and India raised a combined $20,000,000,000.
			(11)Certain
			 frequencies have substantial market value and could raise almost
			 $30,000,000,000 in a public auction.
			(12)Barriers such as
			 regulatory and administrative delays are not conducive to the free-market
			 approach and can hurt innovation.
			(13)Government
			 spectrum, while extremely important, is vast and should be included in any
			 spectrum reform initiative.
			3.Federal Spectrum
			 Reallocation Commission
			(a)In
			 generalPart B of title I of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 921 et seq.) is amended
			 by adding at the end the following:
				
					119.Federal
				Spectrum Reallocation Commission
						(a)DefinitionsIn
				this section—
							(1)the term
				appropriate congressional committees means—
								(A)the Committee on
				Appropriations of the Senate;
								(B)the Committee on
				Appropriations of the House of Representatives;
								(C)the Committee on Commerce, Science, and
				Transportation of the Senate; and
								(D)the Committee on
				Energy and Commerce of the House of Representatives;
								(2)the term
				Chairperson means the chairperson of the Reallocation Commission
				designated under subsection (b)(3)(B);
							(3)the term
				Director means the Director of the Reallocation Commission
				appointed under subsection (b)(5);
							(4)the term
				Executive agency has the meaning given the term in section 105 of
				title 5, United States Code;
							(5)the term
				Federal entity means any department, agency, or other
				instrumentality of the Federal Government that utilizes a Government station
				license obtained under section 305 of the Communications Act of 1934 (47 U.S.C.
				305);
							(6)the term
				Reallocation Commission means the Federal Spectrum Reallocation
				Commission established under subsection (b)(1); and
							(7)the term
				relocation costs—
								(A)means the costs
				incurred by a Federal entity to achieve comparable capability of systems,
				regardless of whether that capability is achieved by relocating to a new
				frequency assignment or by utilizing an alternative technology; and
								(B)includes—
									(i)the costs of any
				modification or replacement of equipment, software, facilities, operating
				manuals, training costs, or regulations that are attributable to
				relocation;
									(ii)the costs of all
				engineering, equipment, software, site acquisition, and construction costs, as
				well as any legitimate and prudent transaction expense, including outside
				consultants, and reasonable additional costs incurred by the Federal entity
				that are attributable to relocation, including increased recurring costs
				associated with the replacement facilities;
									(iii)the costs of engineering studies, economic
				analyses, or other expenses reasonably incurred in calculating the estimated
				relocation costs that are provided to the Commission under subsection (e)(1)(C)
				and approved by the Director of the Office of Management and Budget under
				subsection (e)(1)(D);
									(iv)the one-time
				costs of any modification of equipment reasonably necessary to accommodate
				commercial use of reallocated frequencies prior to the termination of the
				Federal entity’s primary allocation or protected status, when the frequencies
				are made available for private-sector uses by competitive bidding and a Federal
				entity retains primary allocation or protected status in those frequencies for
				a period of time after the completion of the competitive bidding process;
				and
									(v)the costs
				associated with the accelerated replacement of systems and equipment if such
				acceleration is necessary to ensure the timely relocation of systems to a new
				frequency assignment.
									(b)Establishment
				and operation of Reallocation Commission
							(1)EstablishmentThere
				is established an independent commission to be known as the Federal
				Spectrum Reallocation Commission.
							(2)DutiesThe
				Reallocation Commission shall carry out the duties described in this
				section.
							(3)Membership
								(A)Appointments
									(i)In
				generalThe Reallocation Commission shall be composed of 9
				members appointed by the President, with the advice and consent of the
				Senate.
									(ii)Requirements
				for membership
										(I)In
				generalOf the 9 members appointed by the President under clause
				(i)—
											(aa)not
				more than 1 member may be a current employee or contractor of the Department of
				Defense;
											(bb)not
				more than 1 member may be former employee or contractor of the Department of
				Defense;
											(cc)not
				fewer than 1 member shall be a representative of the commercial mobile
				technology industry; and
											(dd)not
				fewer than 1 member shall be a representative from a standards-setting body
				that is accredited by the American National Standards Institute to develop
				voluntary industry standards.
											(II)Private-sector
				representationIn making appointments under clause (i), the
				President shall ensure that there is robust private-sector representation on
				the Reallocation Commission.
										(iii)Transmission
				of nominationsNot later than 180 days after the date of
				enactment of this section, the President shall transmit to the Senate the
				nominations for appointment to the Commission.
									(iv)ConsultationIn
				selecting individuals for nominations for appointments to the Reallocation
				Commission, the President shall consult with—
										(I)the Speaker of the
				House of Representatives concerning the appointment of 3 members;
										(II)the majority
				leader of the Senate concerning the appointment of 3 members;
										(III)the minority
				leader of the House of Representatives concerning the appointment of 1 member;
				and
										(IV)the minority
				leader of the Senate concerning the appointment of 1 member.
										(v)Nonpolitical
				nature of appointmentNo political test or qualification may be
				used in selecting, appointing, promoting, or taking other personnel actions
				with respect to members, officers, agents, or employees of the Reallocation
				Commission.
									(B)ChairpersonAt
				the time the President nominates individuals for appointments under
				subparagraph (A), the President shall designate 1 of the individuals nominated
				to serve as the Chairperson of the Reallocation Commission.
								(C)Terms
									(i)In
				generalEach member of the Reallocation Commission may serve
				until the Commission sunsets under paragraph (12).
									(ii)ChairpersonThe
				Chairperson may serve until the confirmation of a successor.
									(iii)VacanciesAny
				vacancy in the Reallocation Commission shall be filled in the same manner as
				the original appointment.
									(D)Compensation of
				members
									(i)In
				generalEach member of the Reallocation Commission, other than
				the Chairperson, shall be paid at a rate equal to the daily equivalent of the
				minimum annual rate of basic pay payable for level IV of the Executive Schedule
				under section 5315 of title 5, United States Code, for each day (including
				travel time) during which the member is engaged in the actual performance of
				duties vested in the Reallocation Commission.
									(ii)ChairpersonThe
				Chairperson shall be paid for each day referred to in clause (i) at a rate
				equal to the daily equivalent of the minimum annual rate of basic pay payable
				for level III of the Executive Schedule under section 5314 of title 5, United
				States Code.
									(4)Meetings
								(A)In
				generalEach meeting of the Reallocation Commission, other than
				meetings in which classified information is to be discussed, shall be open to
				the public.
								(B)Access to
				informationAll of the proceedings, information, and
				deliberations of the Commission shall be open, upon request, to—
									(i)the Chairman and
				the ranking member of the Subcommittee on Communications, Technology, and the
				Internet of the Committee on Commerce, Science, and Transportation of the
				Senate, or such other members of the Subcommittee designated by the Chairman or
				ranking member of the Subcommittee;
									(ii)the Chairman and
				the ranking member of the Subcommittee on Communications and Technology of the
				Committee on Energy and Commerce of the House of Representatives, or such other
				members of the Subcommittee designated by the Chairman or ranking member of the
				Subcommittee; and
									(iii)the Chairmen and
				ranking members of the Subcommittees on Commerce, Justice, Science, and Related
				Agencies and on Financial Services and General Government of the Committees on
				Appropriations of the Senate and of the House of Representatives, or such other
				members of the Subcommittees designated by such Chairmen or ranking
				members.
									(5)Director of
				staff
								(A)In
				generalThe Reallocation Commission shall, without regard to the
				provisions of title 5, United States Code, governing appointments in the
				competitive service, appoint a Director.
								(B)PayThe Director shall, without regard to the
				provisions of chapter 51 and subchapter III of chapter 53 of such title
				(relating to classification and General Schedule pay rates), be paid at the
				rate of basic pay payable for level IV of the Executive Schedule under section
				5315 of title 5, United States Code.
								(6)Staff
								(A)In
				generalSubject to subparagraphs (B) and (C), the Director, with
				the approval of the Reallocation Commission, may appoint and fix the pay of
				additional personnel as may be necessary to enable the Reallocation Commission
				to perform the duties of the Reallocation Commission.
								(B)LimitationThe
				Director may make such appointments without regard to the provisions of title
				5, United States Code, governing appointments in the competitive service, and
				any personnel so appointed may be paid without regard to the provisions of
				chapter 51 and subchapter III of chapter 53 of that title relating to
				classification and General Schedule pay rates, except that an individual
				appointed under this paragraph may not receive pay in excess of the annual rate
				of basic pay payable for GS–18 of the General Schedule.
								(C)Detail of
				Government employeesUpon request of the Director, the Secretary
				may detail any of the personnel of the Department of Commerce to the
				Reallocation Commission to assist the Reallocation Commission in carrying out
				its duties.
								(D)GAO
				agreementThe Comptroller General of the United States shall
				provide assistance, including the detailing of employees, to the Reallocation
				Commission in accordance with an agreement entered into with the Reallocation
				Commission.
								(7)Procurement of
				temporary and intermittent servicesThe Chairperson may procure
				temporary and intermittent services under section 3109 of title 5, United
				States Code, at rates for individuals which do not exceed the daily equivalent
				of the annual rate of basic pay prescribed for level V of the Executive
				Schedule under section 5316 of such title.
							(8)PropertyThe
				Chairperson may lease space and acquire personal property to the extent funds
				are available.
							(9)Postal and
				printing servicesThe Reallocation Commission may use the United
				States mails and obtain printing and binding services in the same manner and
				under the same conditions as other agencies of the United States.
							(10)Obtaining
				informationThe Reallocation Commission may secure directly from
				any agency or department of the United States information necessary to enable
				it to carry out its duties under this section. Upon request of any member of
				the Reallocation Commission, the head of that agency or department shall
				furnish that information to the Reallocation Commission in a full and timely
				manner.
							(11)FundingThere are authorized to be transferred to
				the Reallocation Commission $13,000,000 from the Spectrum Relocation Fund
				established under section 118 to carry out the duties of the Reallocation
				Commission under this section, and such funds shall remain available until the
				term of the Reallocation Commission sunsets under paragraph (12). The funds
				remaining after the sunset of the Commission shall be returned to the Treasury
				for the sole purpose of deficit reduction.
							(12)SunsetThis
				subsection is repealed effective 60 days after the President approves the
				recommendations of the Reallocation Commission pursuant to subsection
				(d)(4).
							(c)Spectrum
				utilization plan
							(1)In
				generalAs part of the budget justification documents submitted
				to Congress in support of the budget for each fiscal year, the head of each
				Federal entity shall include a spectrum utilization plan.
							(2)ContentsA
				spectrum utilization plan submitted under paragraph (1) shall include—
								(A)the total spectrum
				authorized for the entity (in percentage terms and in sum) in each band the
				entity uses;
								(B)the approximate
				number of transmitters, end-user terminals, or receivers, excluding unintended
				radiators, that have been deployed by the entity or authorized to be used by
				the entity;
								(C)if such
				information is available—
									(i)the type of
				transmitters, end-user terminals, or receivers, excluding unintended radiators,
				operated by the entity and whether they are space-, air-, or
				ground-based;
									(ii)the type of
				transmitters, end-user terminals, or receivers, excluding unintended radiators,
				authorized to be operated by the entity and whether they are space-, air-, or
				ground-based;
									(iii)contour maps or
				other information that illustrate the coverage area, receiver performance, and
				other parameters relevant to an assessment of the availability of spectrum in
				each band used by the entity;
									(iv)the approximate
				geolocation of base stations or fixed transmitters used by the entity;
									(v)the approximate
				extent of use, by geography, of each band of frequencies used by the entity,
				such as the amount and percentage of time of use, number of end-users, or other
				measures as appropriate to the particular band;
									(vi)the activities, capabilities, functions, or
				missions supported by the transmitters, end-user terminals, or receivers used
				by the entity; and
									(vii)the types of
				unlicensed devices authorized to be operated by the entity;
									(D)the opportunity
				cost borne by the entity for each spectrum band the entity uses;
								(E)the planned uses
				of technologies or expanded services requiring spectrum for a period of time
				agreed to by the entity; and
								(F)suggested
				spectrum-efficient approaches to meeting the spectrum requirements identified
				under subparagraph (E).
								(3)RequirementThe
				head of each Federal entity required to submit a spectrum utilization plan
				under paragraph (1) shall submit a copy of each plan submitted under such
				paragraph to the Reallocation Commission, the Secretary, and the NTIA.
							(4)National
				security; classified information
								(A)National
				securityIf the head of a Federal entity determines that
				disclosure of information required under paragraph (1) would be harmful to the
				national security of the United States, such head shall—
									(i)notify the
				Secretary of such determination; and
									(ii)provide to the
				Secretary—
										(I)the other publicly
				releasable information required by paragraph (1);
										(II)to the maximum
				extent practicable, a summary description of the information with respect to
				which the determination was made; and
										(III)an annex
				containing the information with respect to which the determination was
				made.
										(B)Classified
				informationIf the head of a Federal entity determines that any
				information required by paragraph (1) is classified in accordance with
				Executive Order 13526 of December 29, 2009, or any successor Executive order
				establishing or modifying the uniform system for classifying, safeguarding, and
				declassifying national security information, such head shall—
									(i)notify the
				Secretary of such determination; and
									(ii)provide to the
				Secretary—
										(I)the information
				required by paragraph (1) that is not classified;
										(II)to the maximum
				extent practicable, a summary description of the information that is
				classified; and
										(III)an annex
				containing the information that is classified.
										(C)Annex
				restrictionThe Secretary shall make an annex described in
				subparagraph (A)(ii)(III) or (B)(ii)(III) available to the NTIA and the
				Relocation Commission. The NTIA, the Secretary, and the Relocation Commission
				shall not make any such annex available to the public or to any unauthorized
				person through any means.
								(d)Procedure for
				making recommendations for spectrum reallocation
							(1)Recommendations
				by Secretary of CommerceNot later than 18 months after the
				President submits the budget documents that include spectrum utilization plans
				described in subsection (c) to Congress for the first fiscal year following the
				date of enactment of this section, the Secretary shall prepare and submit to
				the appropriate congressional committees, the Comptroller General of the United
				States, and the Reallocation Commission a report identifying and recommending
				for reallocation bands of frequencies—
								(A)that are allocated
				on a primary basis for Federal Government use;
								(B)that—
									(i)are not required
				for the needs of the Federal Government at the time the report is submitted;
				or
									(ii)will not be
				required for such needs in the identifiable future; and
									(C)that can feasibly
				be made available, as of the date of submission of the report or at any time
				during the 5-year period beginning on such date, for assignment through a
				system of competitive bidding under section 309(j) of the Communications Act of
				1934 (47 U.S.C. 309(j)).
								(2)Criteria for
				identification
								(A)Needs of the
				Federal GovernmentIn determining whether a band of frequencies
				meets one of the criteria specified in paragraph (1)(B), the Secretary
				shall—
									(i)consider whether the band of frequencies is
				used to provide a communications service that is or could be available from a
				commercial provider or other vendor, or whether the communications services
				provided on such frequencies could be relocated to other frequencies used by
				the Federal Government;
									(ii)seek to
				promote—
										(I)the maximum
				practicable reliance on commercially available substitutes;
										(II)the efficient use
				of spectrum by Federal Government stations;
										(III)the development
				and use of new communications technologies; and
										(IV)the use of
				nonradiating communications systems where practicable; and
										(iii)seek to
				avoid—
										(I)serious
				degradation of Federal Government services and operations;
										(II)excessive costs
				to the Federal Government and users of Federal Government services; and
										(III)excessive
				disruption of existing use of Federal Government frequencies by amateur radio
				licensees.
										(B)Direct
				discussions
									(i)In
				generalThe Secretary shall encourage and provide opportunities
				for direct discussions among commercial representatives and Federal Government
				users of the spectrum to aid the Secretary in determining which frequencies to
				recommend for reallocation under paragraph (1).
									(ii)Hearings and
				public commentAs part of the discussions required under clause
				(i), the Secretary shall conduct public hearings and accept public comment on
				the recommendations. All testimony before the Secretary at a public hearing
				conducted under this clause shall be presented under oath. All testimony and
				public comments collected under this clause shall be made available on a public
				website.
									(iii)RepresentationA
				representative of the Reallocation Commission, and of the Secretary at the
				election of the Secretary, may attend any discussion held under clause
				(i).
									(iv)Further
				commentThe Secretary shall provide the public and the
				Reallocation Commission with an opportunity to comment on the results of a
				discussion held under clause (i) before the Secretary submits the
				recommendation required under paragraph (1).
									(3)Review and
				recommendations by the Reallocation Commission
								(A)Review
									(i)In
				generalAfter receiving the recommendations from the Secretary
				under paragraph (1), the Reallocation Commission shall review and analyze the
				recommendations.
									(ii)HearingsAs
				part of the review and analysis required under clause (i), the Reallocation
				Commission shall conduct public hearings on the recommendations. All testimony
				before the Reallocation Commission at a public hearing conducted under this
				clause shall be presented under oath.
									(B)Recommendations
									(i)In
				generalNot later than 180 days after the Secretary submits
				recommendations under paragraph (1) to the Reallocation Commission, the
				Reallocation Commission shall submit to the President and the appropriate
				congressional committees a report on the findings and conclusions of the
				Reallocation Commission from the review and analysis conducted under
				subparagraph (A), including any recommendations for Federal spectrum
				reallocation.
									(ii)RequirementA
				report submitted under clause (i) shall contain an explanation and
				justification of any recommendation for Federal spectrum reallocation included
				in the report that is different from the recommendations submitted by the
				Secretary under paragraph (1).
									(C)Transmission of
				information to CongressAfter the Reallocation Commission submits
				recommendations to the President under subparagraph (B), upon request by a
				Member of Congress, the Reallocation Commission shall provide to the Member of
				Congress any information used by the Reallocation Commission in making the
				recommendations.
								(D)GAO
				requirementsThe Comptroller General of the United States
				shall—
									(i)assist the
				Reallocation Commission, to the extent requested, in the review and analysis
				under subparagraph (A); and
									(ii)not later than 90
				days after the Secretary makes recommendations under paragraph (1), submit to
				Congress and to the Reallocation Commission a report that contains a detailed
				analysis of the recommendations and selection process of the Secretary.
									(4)Review by the
				President
								(A)In
				generalNot later than 30 days after the Reallocation Commission
				submits recommendations for Federal spectrum reallocation under paragraph
				(3)(B), the President shall—
									(i)determine whether
				to approve the recommendations made by the Reallocation Commission; and
									(ii)submit to
				Congress and the Reallocation Commission a report that describes the
				determination made under clause (i).
									(B)ApprovalIf
				the President approves the recommendations under subparagraph (A)(i), the
				President shall transmit a copy of the recommendations to Congress.
								(C)Disapproval
									(i)In
				generalIf the President
				disapproves the recommendations under subparagraph (A)(i), the President shall
				submit to Congress and to the Reallocation Commission a report that describes
				the reasons that the President disapproves of the recommendations.
									(ii)Reallocation
				Commission revisionsNot later than 60 days after the President
				submits to the Reallocation Commission a report under clause (i), the
				Reallocation Commission shall submit to the President a revised list of
				recommendations for reallocation of Federal spectrum.
									(iii)Approval and
				disapproval of revisions
										(I)ApprovalIf
				the President approves the revised list of recommendations submitted by the
				Reallocation Commission under clause (ii), the President shall submit the
				revised list to Congress.
										(II)DisapprovalIf
				the President disapproves the revised list of recommendations submitted by the
				Reallocation Commission under clause (ii), the President and the Reallocation
				Commission shall complete the requirements described in clauses (i) and (ii)
				until the President approves recommendations from the Reallocation
				Commission.
										(5)Public
				disclosure and nondisclosure
								(A)In
				generalIf the head of an Executive agency or Federal entity, the
				Chairperson, or the President determines that public disclosure of any
				information contained in the reports, recommendations, testimony, or comments
				required under this section would reveal classified national security
				information or other information for which there is a legal basis for
				nondisclosure and such public disclosure would be detrimental to national
				security, homeland security, or public safety or would jeopardize law
				enforcement investigations, the head of the Executive agency or Federal entity,
				the Chairperson, or the President shall notify the Secretary of that
				determination prior to release of such information.
								(B)Annex
									(i)In
				generalIf the head of an Executive agency or Federal entity, the
				Chairperson, or the President notified the Secretary of a determination under
				subparagraph (A), the information required to be disclosed under this section
				shall be included in a separate classified annex, as needed.
									(ii)RequirementA
				classified annex described under clause (i)—
										(I)shall be provided to the subcommittees of
				primary jurisdiction of the committees of primary jurisdiction of the Senate
				and House of Representatives in accordance with appropriate national security
				stipulations; and
										(II)shall not be
				disclosed to the public or provided to any unauthorized person through any
				means.
										(e)Reallocation of
				Federal Spectrum
							(1)Agency
				action
								(A)NTIA
				requirementNot later than 180 days after the date on which the
				President submits approved recommendations for the reallocation of Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of subsection
				(d)(4), the NTIA shall provide to each Federal entity that is required to take
				action under the recommendations information regarding an alternative frequency
				assignment to which the radio communications operations of the Federal entity
				could be relocated for purposes of calculating the estimated relocation costs
				and timeline required under subparagraph (C).
								(B)RequirementTo
				the extent practicable and consistent with national security considerations,
				the NTIA shall provide the information described in subparagraph (A) by the
				geographic location of the facilities or systems of the Federal entity and the
				frequency bands used by the facilities or systems.
								(C)Implementation
				plan
									(i)In
				generalNot later than 1 year after the date on which the
				President submits approved recommendations for the reallocation of Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of subsection
				(d)(4), the head of each Federal entity required to relocate spectrum under the
				recommendations shall prepare and submit to the President, the appropriate
				congressional committees, the NTIA, the Federal Communications Commission, the
				Director of the Office of Management and Budget, and the Comptroller General of
				the United States a plan for implementation of the recommendations related to
				the Federal entity.
									(ii)ContentsAn
				implementation plan submitted under clause (i) shall include—
										(I)a description of
				how the Federal entity will comply with the approved recommendations for the
				reallocation of Federal spectrum submitted to Congress under subparagraph (B)
				or (C)(iii)(I) of subsection (d)(4);
										(II)any statutory or
				regulatory barriers that will prohibit the Federal entity from complying with
				the recommendations described in subclause (I);
										(III)the estimated
				cost to the Federal entity of frequency withdrawal or relocation; and
										(IV)the estimated
				timeline of the Federal entity for frequency withdrawal or relocation.
										(D)Review of
				implementation plan
									(i)In
				generalNot later than 30 days after the date on which the plan
				is submitted under subparagraph (C), the Director of the Office of Management
				and Budget shall review the implementation plan and determine whether to
				approve the plan.
									(ii)DisapprovalIf
				an implementation plan submitted under subparagraph (C) is disapproved by the
				Director of the Office of Management and Budget, the Federal entity shall
				submit a revised implementation plan under such subparagraph, and the
				submission and review process shall continue until an implementation plan is
				approved.
									(iii)Approval of
				all plansNot later than 7 days after the date on which the
				Director of the Office of Management and Budget approves the plans submitted
				under subparagraph (C), the Director shall notify the Federal Communications
				Commission of the estimated relocation costs and timelines of all Federal
				entities required to submit a plan under such subparagraph.
									(iv)Review of
				progressAt the beginning of each fiscal year following approval
				of a plan required under subparagraph (C), the Director of the Office of
				Management and Budget shall review the progress of the Federal entity in
				meeting the cost and timelines of the implementation plan. If, at any point,
				the Director determines the Federal entity will not meet the implementation
				plan timelines or cost, the Director shall take action to enforce the approved
				plan.
									(E)Compliance
									(i)Initiation of
				required actionNot later than 2 years after the date on which
				the President submits approved recommendations for the reallocation of Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of subsection
				(d)(4), the head of each Federal entity shall initiate all such actions
				required to comply with the approved recommendations.
									(ii)Completion of
				required actionNot later than 5 years after the date on which
				the President submits approved recommendations for the reallocation of Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of subsection
				(d)(4), the head of each Federal entity shall complete all such actions
				required to comply with the approved recommendations.
									(2)Congressional
				Disapproval
								(A)In
				generalNo Federal entity may initiate any action in accordance
				with the approved recommendations for the reallocation of Federal spectrum
				submitted to Congress by the President under subparagraph (B) or (C)(iii)(I) of
				subsection (d)(4) if there is enacted a joint resolution disapproving the
				recommendations before the earlier of—
									(i)the end of the
				45-day period beginning on the date on which the President submits the
				recommendations to Congress under subparagraph (B) or (C)(iii)(I) of subsection
				(d)(4); or
									(ii)the adjournment
				of Congress sine die for the session during which the recommendations described
				in clause (i) are submitted.
									(B)Computation of
				time periodThe days on which either the Senate or the House of
				Representatives is not in session because of an adjournment for more than 3
				days to a day certain shall be excluded in the computation of the time period
				described in subparagraph (A)(i).
								(3)Notification of
				successful relocationThe President shall terminate the
				authorization of a Federal entity and notify the Secretary and the Federal
				Communications Commission of the termination if—
								(A)the NTIA
				determines that a Federal entity has achieved comparable capability of systems
				by relocating to a new frequency assignment or by utilizing an alternative
				technology; or
								(B)the Federal entity
				has unreasonably failed to comply with the timeline for relocation approved by
				the Director of the Office of Management and Budget under paragraph
				(1)(D).
								(f)Auction of
				available frequencies
							(1)In
				generalNot later than 18
				months after the date on which the President submits approved recommendations
				for the reallocation of Federal spectrum to Congress under subparagraph (B) or
				(C)(iii)(I) of subsection (d)(4), the Federal Communications Commission shall
				establish rules for the conduct of auctions of frequencies that will be made
				available according to such recommendations for assignment of new initial
				licenses subject to new service rules or for other purposes.
							(2)RequirementIn
				promulgating rules under paragraph (1), the Federal Communications Commission
				shall—
								(A)minimize the cost
				to the taxpayer of the transition of the spectrum to be auctioned to its newly
				identified use; and
								(B)ensure that any licensing conditions
				established are restricted to interference protections and ethical, geographic,
				and financial qualifications of licensees.
								(3)Schedule for
				auctionsNot later than 2 years after the date on which the
				President submits approved recommendations for the reallocation of Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of subsection
				(d)(4), the Federal Communications Commission shall commence auctions under
				this subsection.
							(g)Relocation of
				Federal Government stations
							(1)Relocation
				costsAny Federal entity that operates a Federal Government
				station assigned to a band of frequencies and that incurs relocation costs
				because of the reallocation of frequencies from Federal use to non-Federal use
				pursuant to this section shall receive payment for such costs from the Spectrum
				Relocation Fund, in accordance with section 118.
							(2)Federal action
				to expedite spectrum transferAny Federal Government station
				which operates on electromagnetic spectrum that has been identified in the
				approved recommendations for the reallocation of Federal spectrum submitted to
				Congress by the President under subparagraph (B) or (C)(iii)(I) of subsection
				(d)(4) shall, to the maximum extent practicable through the use of the
				authority granted under this section and any other applicable provision of law,
				take action to relocate its spectrum use to other frequencies that are
				allocated for Federal use or to consolidate its spectrum use with other Federal
				Government stations in a manner that maximizes the spectrum available for
				non-Federal use.
							(3)Failure to
				complyIf a Federal entity does not comply with the timeline
				established in the implementation plan of the entity that was approved under
				subsection (e)(1)(D), Congress may decrease the amount appropriated to the
				entity in the following fiscal year by up to ½ of 1
				percent.
							(4)Equipment
				upgrades for Department of DefenseIf a band of frequencies assigned to the
				Department of Defense is reallocated from Federal use to non-Federal use
				pursuant to this section, the relocation costs for which the Department may
				receive payment from the Spectrum Relocation Fund under section 118 shall
				include the costs of replacement with state-of-the-art equipment of any of the
				equipment used for relocated operations, whether or not such replacement is
				necessary to achieve comparable capability of systems, if the Secretary of
				Defense considers such replacement appropriate.
							(h)Treatment of
				certain spectrum subject to other reallocation processesIn the
				case of spectrum that has been identified for reallocation, is in the process
				of being reallocated, or has been reallocated from Federal to non-Federal use
				under any other provision of law or administrative process, but with respect to
				relocation from which the Federal entity being relocated has not received
				payment for relocation costs, such spectrum shall be treated as spectrum
				allocated for Federal use that may be recommended for reallocation by the
				Secretary, the Reallocation Commission, or the President under this
				section.
						.
			(b)Technical and
			 conforming amendments
				(1)Auction
			 proceedsSection 309(j) of the Communications Act of 1934 (47
			 U.S.C. 309(j)) is amended—
					(A)in paragraph (3),
			 by amending subparagraph (F) to read as follows:
						
							(F)for any auction of eligible frequencies
				described in section 113(g)(2) of the National Telecommunications and
				Information Administration Organization Act (47 U.S.C. 923(g)(2)) or
				frequencies described in section 119(f)(1) of such Act, the recovery of 110
				percent of estimated relocation costs as provided to the Commission under
				section 113(g)(4) or 119(e)(1)(D)(iii), respectively, of such
				Act.
							;
					(B)in paragraph
			 (8)(D)—
						(i)by
			 striking the header and inserting Proceeds from reallocated Federal
			 spectrum;
						(ii)by
			 striking Cash and inserting the following:
							
								(i)In
				generalCash
								;
				and
						(iii)by
			 adding at the end the following:
							
								(ii)ExceptionWith respect to each auction of frequencies
				described in section 119(f)(1) of such Act, an amount of the proceeds equal to
				the estimated relocation costs provided to the Commission under section
				119(e)(1)(D)(iii) for relocation of Federal entities from the frequencies being
				assigned through such auction shall be deposited in the Spectrum Relocation
				Fund. The remainder shall be deposited in the general fund of the Treasury for
				the sole purpose of deficit reduction.
								;
				and
						(C)in paragraph
			 (16)—
						(i)in
			 the header, by striking eligible frequencies and inserting
			 reallocated Federal
			 spectrum;
						(ii)by
			 amending subparagraphs (A) and (B) to read as follows:
							
								(A)Special
				regulationsThe Commission shall revise the regulations
				prescribed under paragraph (4)(F) to prescribe methods by which—
									(i)the total cash proceeds from any auction of
				eligible frequencies described in section 113(g)(2) of the National
				Telecommunications and Information Administration Organization Act (47 U.S.C.
				923(g)(2)) shall at least equal 110 percent of the total estimated relocation
				costs provided to the Commission pursuant to section 113(g)(4) of such Act;
				and
									(ii)the total cash
				proceeds from any auction of frequencies described in section 119(f)(1) of such
				Act shall at least equal 110 percent of the total estimated relocation costs
				provided to the Commission pursuant to section 119(e)(1)(D)(iii) of such
				Act.
									(B)Conclusion of
				auctions contingent on minimum proceeds
									(i)In
				generalThe Commission may not conclude any auction—
										(I)of eligible frequencies described in
				section 113(g)(2) of the National Telecommunications and Information
				Administration Organization Act (47 U.S.C. 923(g)(2)) if the total cash
				proceeds attributable to such spectrum are less than 110 percent of the total
				estimated relocation costs provided to the Commission pursuant to section
				113(g)(4) of such Act; or
										(II)of frequencies
				described in section 119(f)(1) of such Act if the total cash proceeds
				attributable to such spectrum are less than 110 percent of the total estimated
				relocation costs provided to the Commission pursuant to section
				119(e)(1)(D)(iii) of such Act.
										(ii)Inability to
				conclude auctionIf the Commission is unable to conclude an
				auction because of the requirement of subclause (I) or (II) of clause (i), the
				Commission shall cancel the auction, return within 45 days after the auction
				cancellation date any deposits from participating bidders held in escrow, and
				absolve such bidders from any obligation to the United States to bid in any
				subsequent reauction of such spectrum.
									;
				and
						(iii)in
			 subparagraph (C)—
							(I)by striking
			 eligible frequencies and inserting frequencies;
			 and
							(II)by striking
			 an eligible Federal entity’s and inserting a Federal
			 entity’s.
							(2)Separation from
			 relocation process under section 113 of the NTIA Organization ActSection 113(g)(2)(B) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)(2)(B)) is amended by inserting before the period at the end the
			 following: , or frequencies described in section
			 119(f)(1).
				(3)Spectrum
			 Relocation FundSection 118 of the National Telecommunications
			 and Information Administration Organization Act (47 U.S.C. 928) is
			 amended—
					(A)by amending
			 subsection (c) to read as follows:
						
							(c)Used To pay
				relocation costsThe amounts in the Fund—
								(1)from auctions of eligible frequencies
				described in section 113(g)(2) are authorized to be used to pay relocation
				costs, as defined in section 113(g)(3), of an eligible Federal entity incurring
				such costs with respect to relocation from those frequencies; and
								(2)from auctions of
				frequencies described in section 119(f)(1) are authorized to be used to pay
				relocation costs, as defined in section 119(a)(7), of a Federal entity
				incurring such costs with respect to relocation from those
				frequencies.
								;
					(B)in subsection
			 (d)(2)—
						(i)in
			 the matter before subparagraph (A), by striking eligible;
						(ii)in
			 subparagraph (B), by striking for approval each place it
			 appears; and
						(iii)in
			 the matter after subparagraph (B), by striking Unless
			 disapproved and all that follows and inserting In the case of an
			 initial transfer to a Federal entity incurring relocation costs with respect to
			 relocation from frequencies described in section 119(f)(1), approval of the
			 implementation plan of the entity under section 119(e)(1)(D) constitutes
			 approval under subparagraph (A).; and
						(C)in subsection
			 (e)—
						(i)in
			 the header, by striking Eligible;
						(ii)in
			 paragraph (1)—
							(I)in subparagraph (A), by striking
			 section 113(g)(1) of this Act and inserting section
			 113(g)(1), or Federal entities incurring relocation costs with respect to
			 relocation from frequencies described in section 119(f)(1);
							(II)in subparagraph (B), by striking An
			 eligible Federal entity and inserting A Federal entity;
			 and
							(III)in subparagraph
			 (C), by striking eligible; and
							(iii)in paragraph (2), by striking An
			 eligible Federal entity and inserting A Federal
			 entity.
						4.Prohibition
			 against certain conditions on licensure and auction participationSection 309(j) of the Communications Act of
			 1934, as amended by section 3(b)(1), is further amended by adding at the end
			 the following:
			
				(17)Prohibition
				against certain conditions on licensure and auction participationThe Commission may not—
					(A)establish on a license for the use of
				spectrum frequencies any condition relating to its Report and Order with regard
				to Preserving the Open Internet; Broadband Industry Practices (GN Docket No.
				09–191, WC Docket No. 07–52) (adopted December 21, 2010);
					(B)restrict the number or type of bidders or
				any specific bidder from participating in any public auction for the assignment
				of licenses for the use of spectrum frequencies;
					(C)prescribe the
				rates or terms of or otherwise condition services that may be offered by
				successful bidders in any such auction; or
					(D)notwithstanding
				section 316, impose any additional license requirements or rules on successful
				bidders once any such auction has been
				completed.
					.
		
